Order entered December 11, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01145-CV

              YYP GROUP, LTD. AND GEORGE KIMELDORF, Appellants

                                                V.

                              AARON C. MCKNIGHT, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-02682-B

                                           ORDER
       Before the Court are court reporter LaToya Yong-Martinez’s December 5, 2019 and

December 9, 2019 requests for extensions of time to file the reporter’s record. We GRANT the

requests and ORDER the reporter’s record be filed no later than December 16, 2019. Because

this is an accelerated appeal and the reporter’s record was first due September 27, 2019, we

caution that further extension requests will not be granted absent exigent circumstances.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE